Case:21-01100-MER Doc#:9 Filed:05/24/21                         Entered:05/24/21 09:58:30 Page1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF COLORADO


In re: MATTHEW CURTIS WITT             )
                                      )         Case No. 17-17630 MER
Debtor.                               )
                                       )
_____________________________________ )
                                       )
NOEL WEST LANE III                    )
                                       )
Plaintiff,                            )
                                       )
v.                                    )         Adv. Proc. No. 21-001100 MER
                                       )
MATTHEW CURTIS WITT,                  )
et al.                                )
                                       )
Defendants.                           )
                                       )
______________________________________________________________________________

    MOTION TO DISMISS FOR WANT OF SUBJECT MATTER JURISDICTION
______________________________________________________________________________


               Pursuant to Fed.R.Bankr.P. 7012, and Fed.R.Civ.P. 12(b)(1), Defendants Glenn W.
Merrick (“Merrick”) and Merrick Shaner & Bernstein, LLC (“MSB”), 1 collectively referred to as
the “Merrick Defendants,” respectfully move this Court to dismiss all claims and causes of action
that have been alleged against any of the Merrick Defendants in the Adversary Complaint and the
Corrected Adversary Complaint (collectively referred to as the “Complaint”) for lack of subject
matter jurisdiction. As grounds for this Motion to Dismiss, the Merrick Defendants advise the
Court as follows:

                1.      The Complaint alleges that on August 18, 2017, the Debtor filed a voluntary
 petition seeking relief under the provisions of chapter 7 of title 11, U.S.C. Complaint at ¶28.

                2.      The Complaint alleges that Tom H. Connolly is the duly appointed trustee
for the chapter 7 estate. Complaint at ¶29.

                  3.       The Chapter 7 Trustee is not a party to this adversary proceeding.

         1
                    The Adversary Complaint and the Corrected Adversary Complaint erroneously refer to Glenn
Merrick & Associates and Glenn W. Merrick, Merrick, Shaner and Bernstein, LLC. Merrick and MSB do not believe
that either of these named entities exist. Rather, MSB is a Colorado limited liability company which changed its name
from G.W. Merrick & Associates, LLC.
Case:21-01100-MER Doc#:9 Filed:05/24/21                        Entered:05/24/21 09:58:30 Page2 of 3




              4.      The Complaint does not allege that the Plaintiff holds a pre-petition claim
against the Debtor. The Complaint does not allege that the Plaintiff is a party in interest in the
underlying chapter 7 case.

                5.        The Complaint does allege that the Debtor has received a discharge.
Complaint at ¶51. That discharge entered on January 2, 2018. Accordingly, even if the Complaint
did allege that Plaintiff holds a pre-petition claim against the Debtor (which it does not), it does
not survive because the Complaint does not allege that any such claim has been excepted from the
Debtor’s discharge.

                6.      The gravamen of the Complaint is that on April 13, 2021, the Debtor sent
an email to Plaintiff stating that the Debtor had destroyed “44 boxes of evidence” six months
antecedent to April 13, 2021. Complaint at ¶¶30, 65. The Complaint does not allege that these
“44 boxes of evidence” are property of the chapter 7 estate. Indeed, if the boxes were property of
the estate the party with standing in this Court to challenge their destruction would be the trustee,
not the Plaintiff.2

                7.      The Complaint does purport to allege nine fantastic and fanciful claims for
relief in which Plaintiff asserts that he is entitled to recover money damages. Complaint at ¶¶99-
142. However, none of the relief sought would inure to the benefit of the chapter 7 estate.

               8.     The Complaint does not contain a jurisdictional allegation as required by
Fed.R.Bankr.P. 7008 and Fed.R.Civ.P. 8(a)(1). Nor does the Complaint contain the statement as
to consent required by Fed.R.Bankr.P. 7008.

               9.     This Court’s subject matter jurisdiction is limited by 28 U.S.C. §1334. This
Court does not have jurisdiction to adjudicate this adversary proceeding under 28 U.S.C. §1334(a)
as “arising under” the Bankruptcy Code because Plaintiff does not assert any causes of action
created by the Bankruptcy Code. In re Midway Gold US, Inc., 575 Bankr. 475, 517 (Bankr. D.
Colo. 2017)(Romero, C.J.).

               10.      Similarly, this Court does not have “arising in” subject matter jurisdiction
to adjudicate Plaintiff’s claims for relief under 28 U.S.C. §1334(b) because the causes of action
alleged by Plaintiff exist outside of a bankruptcy case. Id.

               11.   Finally, this Court does not have “related to” subject matter jurisdiction
because the outcome of the adversary proceeding will not impact the handling and administration
of the chapter 7 bankruptcy case. In re Gardner, 913 F.2d 1515, 1518 (10th Cir. 1990); In re
Midgard Corp., 204 Bankr. 764, 771 (B.A.P. 10 th 1997); Midway Gold US, 575 Bankr. at 519.



        2
                 The undersigned has been informed in a recent telephone call to the Debtor that the 44 boxes have
not been destroyed and that remain intact at the location where they have been stored.
Case:21-01100-MER Doc#:9 Filed:05/24/21              Entered:05/24/21 09:58:30 Page3 of 3




               WHEREFORE, the Merrick Defendants respectfully move this Court under
Fed.R.Bankr.P. 7012 and Fed.R.Civ.P. 12(b)(1) to dismiss the captioned adversary proceeding for
want of subject matter jurisdiction. The Merrick Defendants further request this Court to grant
them such other and further relief as may be just and appropriate under the prevailing
circumstances.


              Dated: May 24, 2021.

                                            /s/ Glenn W. Merrick
                                            Glenn W. Merrick, No. 10042
                                            MERRICK SHANER & BERNSTEIN, LLC
                                            4600 S. Syracuse Street, 9th Floor
                                            Denver, Colorado 80237
                                            Telephone: (720) 378-4031
                                            Email: gwm@msbfirm.com

                                            ATTORNEYS FOR DEFENDANTS GLENN W.
                                            MERRICK AND MERRICK SHANER &
                                            BERNSTEIN, LLC




                                  CERTIFICATE OF SERVICE

              The undersigned certifies that on May 24, 2021, I caused a true and correct copy
of the foregoing MOTION TO DISMISS FOR WANT OF SUBJECT MATTER
JURISDICTION to be served upon the Plaintiff by U.S. mail, first class, postage prepaid,
addressed to:

              Noel West Lane III
              1960 Ingalls Street
              Lakewood, Colorado 80214


                                                           /s/ Joseph T. Bernstein
                                                           Joseph T. Bernstein
